Citation Nr: 0800492	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  04-10 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for the residuals of an 
injury to the right hand.

2.  Entitlement to a higher initial evaluation for bilateral 
hearing loss, including restoration of the initially assigned 
60 percent disability evaluation.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to August 
1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in May 2003 and May 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.  The May 2003 decision 
denied service connection for the residuals of a right hand 
5th finger injury, bilateral hearing loss, and tinnitus.  The 
May 2006 decision granted service connection for bilateral 
hearing loss, evaluated at 60 percent disabling effective in 
February 2002, then reduced to 10 percent disabling effective 
in March 2006; and granted service connection for tinnitus, 
evaluated as 10 percent disabling effective in February 2002.

The veteran testified before the undersigned Veterans Law 
Judge in July 2007.  A transcript of the hearing is 
associated with the claims file.

In his hearing before the Board, the veteran testified that 
he believed that all three issues were on appeal; service 
connection for the right hand disability, and the evaluations 
initially assigned his bilateral hearing loss and tinnitus.  
In addition, he specifically argued that the reduction in the 
evaluation for his bilateral hearing loss from the 60 percent 
initially assigned to 10 percent was inappropriate.  The 
Board accepts the veteran's testimony as a timely notice of 
disagreement to the initial evaluation assigned for bilateral 
hearing loss, including restoration of the initially assigned 
60 percent disability evaluation.

The issue of a higher initial evaluation for bilateral 
hearing loss, including restoration of the initially assigned 
60 percent disability evaluation will be remanded for 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  Concerning the issue of an 
increased initial evaluation for tinnitus, the veteran 
withdrew this appeal during his July 2007 hearing and thus no 
further action as to this issue is required.

These issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

Concerning the claim for service connection for the residuals 
of right hand injury, the record contains competent evidence 
that the veteran sustained injury to his right hand while 
performing active service in early 1970.  A signed statement 
from a service member who served with the veteran is of 
record attesting that the veteran injured his hand and back 
during an incident that occurred when the veteran was 
assigned to fantail sea detail.  The witness stated he was 
the veteran's supervisor in ASROC maintenance but did not 
supervise the veteran when he was engaged in fantail sea 
duty.  However, he attested that the veteran's injuries 
caused him to miss three days of duty and required medication 
that limited his ability to work after the incident.  The 
veteran stated and testified that the witness was an ensign 
and served with him.  The veteran's testimony and his 
witness' statement are credible.

The veteran testified that he has had difficulty with his 
hand since the accident in service.  While it wasn't an issue 
immediately after discharge, the symptoms have gradually 
increased over time.  He and his wife testified that he 
continues to experience symptoms of pain and difficulty with 
dexterity, particularly in his right 5th finger.  The veteran 
and his wife are competent to testify as to his right hand 
symptoms.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran has not been accorded a VA examination to 
determine the nature, extent, and etiology of his right hand 
disability.  Under the present circumstances, this must be 
done.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board has accepted the veteran's testimony as a timely 
notice of disagreement as to the issue of a higher initial 
evaluation for bilateral hearing loss, including restoration 
of the initially assigned 60 percent disability evaluation.  
Hence, the claim must be remanded for the preparation of a 
statement of the case.  Manlincon, supra; Godfrey v. Brown, 7 
Vet. App. 398, 408-10 (1995).

The April 2003 VA audiological examination shows findings of 
Maryland CNC speech discrimination at 60 percent in the right 
ear and 36 percent in the left.  The March 2006 VA 
examination measured Maryland CNC speech discrimination at 84 
percent in the right ear and 72 percent in the left.  Given 
the great disparity in findings over such a short period of 
time, the RO is encouraged to conduct further audiological 
examination to determine the reason for such results.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all identified private 
and VA medical treatment records are 
obtained.  Document negative responses, 
and inform the veteran so that he may 
make attempts to procure the records on 
his own.  

2.  Schedule the veteran for medical 
examination by an appropriate medical 
professional to determine the nature, 
extent, and etiology of his claimed right 
hand disability.  All indicated tests and 
studies should be performed.  The claims 
folder and a copy of this remand must be 
provided to the examiner in conjunction 
with the examinations.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any diagnosed right hand 
disability is in any way related to the 
right hand crushing injury that occurred 
during active service, or any other 
incident therein.

All opinions expressed must be supported 
by complete rationale.  

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for service connection 
for the residuals of injury to the right 
hand, with application of all appropriate 
laws and regulations, and consideration 
of any additional information obtained as 
a result of this remand.  

4.  After undertaking any development 
deemed essential in light of the 
disparate results of the last two 
audiological exams, issue a statement of 
the case regarding the issue of 
entitlement to a higher initial 
evaluation for bilateral hearing loss, 
specifically addressing the veteran's 
request for restoration of the initially 
assigned 60 percent disability 
evaluation.  The appellant should be 
apprised of his right to submit a 
substantive appeal as to this issue and 
to have his claim reviewed by the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans'' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




